DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 14, 15, 17 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPub 2015/0140402) and further in view of Matsumoto et al. (PGPub 2014/0045031) and Honda et al. (PGPub 2015/0263325).
Considering Claim 1, Kim discloses an energy storage device (lithium secondary battery [0053, Figure 5]) comprising:
a cathode (positive electrode 114 [0053, Figure 5]) including a cathode current collector having a cathode active material disposed thereon (positive electrode 114 includes a current collector and a positive active material layer formed on the current collector [0064]); 
an anode (negative electrode 112 [0053, Figure 5]) including an anode current collector having an anode active material disposed thereon (negative electrode 112 includes a current collector and a negative active material layer formed on the current collector [0054]); and 
a separator positioned between the cathode active material and the anode active material (separator 113 is interposed between negative electrode 112 and positive electrode 114 that each have respective active material layers formed thereon [0053, Figure 5]), wherein the separator comprises a polymeric base (separator comprises a porous base 1 [0034, Figure 1] that is a polyolefin [0047]), an intermediate layer (organic-inorganic hybrid coating layer 2 disposed on surface of the porous base 1 [0034, 0130, Figure 1]), and an adhesive layer (pattern coating layer 3 disposed on surface of organic-inorganic hybrid coating layer [0034] to provide adhesion between separator and electrode [0043]). 
Kim discloses that any suitable polymer combination that forms an organic-inorganic hybrid coating layer together with the ceramic may be used [0045]. However, Kim is silent to a binder characterized by a glass transition temperature between about 160 °C and about 300 °C. 
Matsumoto discloses a battery [Abstract] comprising a heat-resistant porous film capable of serving as a separator material [Abstract]. The film contains fine particles and a polymer binder having a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the polymer binder and accompanying glass transition temperature of Matsumoto in order to prevent shrinking and ensures a solidly-fixed state until the transition temperature is reached to provide an excellent level of safety [0030].
Kim discloses a battery separator (a battery separator [Abstract, 0053]). However, Kim is silent to a value of air permeability. 
Honda discloses a battery separator formed of a composite membrane including a porous resin base material and a heat-resistant porous layer provided on both sides of the porous base material and containing resin particles and an inorganic filler [Abstract], wherein an adhesive porous layer is additionally formed on the composite membrane [0044]. In view of good balance between the mechanical strength and the ion permeability, the Gurley value of the separator is preferably from 100 sec/100 cc to 400 sec/100 cc [0140]. Therefore, selecting within this range for a range of 100 sec/100 cc to less than 300 sec/100 cc for achieving the predictable result of optimizing ion permeability while maintaining mechanical strength [0140] would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the air permeability property of Honda in order to provide a good balance between mechanical strength and ion permeability for the separator [0140]. 
Considering Claim 2, Kim discloses that the intermediate layer comprises a ceramic material mixed with a binder (organic-inorganic hybrid coating layer includes ceramic particles bound by a polymer [0044-0046]). 
	Considering Claim 4, Kim discloses that the binder comprises polyimide (binding polymer may be polyimide [0045]).
	Considering Claim 5, Kim discloses that the ceramic material is greater than about 50 wt% of the intermediate layer (ceramic makes up 99-99.99 wt% of organic-inorganic hybrid coating layer [0046]). 
Considering Claim 6, Kim discloses that the ceramic material comprises a compound including an element selected from the group consisting of aluminum, magnesium, silicon, titanium, and zirconium (ceramic may be alumina, PB(Mg3Nb2/3)O3-Pb(Zr,Ti)O3, SiC [0044]). 
	Considering Claim 7, Kim discloses that the adhesive layer comprises an acrylate or polyvinylidene fluoride (pattern coating layer 3 comprises polyacrylate or polyvinylidene fluoride [0041]). 
	Considering Claim 8, Kim discloses that the adhesive layer is disposed on the intermediate layer in a discontinuous coating (pattern coating layer 3 is configured such that dot patterns are regularly spaced apart from each other [0040] and the total area is between about 30 to 50% based on a total area of the separator [0039]). 
Considering Claim 9, Kim does not specifically disclose the loading of the pattern coating layer on the organic-inorganic hybrid layer. However, Kim does note that the pattern coating layer 3 is configured such that dot patterns are regularly spaced apart from each other [0040] and the total area is between about 10 to 70% or 30 to 50% based on a total area of the separator [0039], such that the separator may be easily impregnated in an electrolyte and adhesion between the separator and the electrode is further enhanced [0039]. Because the coverage area of the pattern coating layer is limited and optimized [0039], routinely experimenting with the proportional loading and coming up with less than or about 5 g/m2 would have been obvious to a person of ordinary skill in the art.		
Considering Claim 10, Kim discloses a battery separator (a battery separator [Abstract, 0053]) comprising: 
a polymeric base having a first surface and a second surface opposite the first surface (separator comprises a porous base 1 with opposite surfaces [0034, Figure 1] that is a polyolefin [0047]); 
a first intermediate layer and a second intermediate layer (organic-inorganic hybrid coating layers 2 may be disposed on both surfaces of the porous base 1 [0034, 0130]), wherein each intermediate layer includes a ceramic admixed with a binder (organic-inorganic hybrid coating layer includes ceramic particles bound by a polymer [0044-0046]), wherein the first intermediate layer abuts the first surface of the polymeric base along a first surface of the first intermediate layer (organic-inorganic hybrid coating layers 2 may be disposed on both surfaces of the porous base 1 [0034, 0130, Figure 1]), and wherein the second intermediate layer abuts the second surface of the polymeric base along a first surface of the 
an adhesive disposed on each of the first intermediate layer and the second intermediate layer (pattern coating layer 3 disposed on surface of organic-inorganic hybrid coating layer [0034] to provide adhesion between separator and electrode [0043], double-coated separator [0034, 0130] interposed on both electrodes [0053]), wherein the adhesive is disposed on a second surface of the intermediate layers opposite the first surfaces of the intermediate layers (pattern coating layer 3 disposed on whole surface of hybrid coating layer 2 including portion opposite the first surface of intermediate layer [0034, Figure 1] so as to provide adhesion between laminated separator and electrode [0043, Figure 5]). 
Kim discloses that any suitable polymer combination that forms an organic-inorganic hybrid coating layer together with the ceramic may be used [0045]. However, Kim is silent to a binder characterized by a glass transition temperature between about 160 °C and about 300 °C. 
Matsumoto discloses a battery [Abstract] comprising a heat-resistant porous film capable of serving as a separator material [Abstract]. The film contains fine particles and a polymer binder having a glass transition temperature of 150 °C or higher [0017, claim 2]. The fine particles may be inorganic [0045]. The glass transition temperature range prevents shrinking and ensures a solidly-fixed state until the transition temperature is reached to provide an excellent level of safety [0030]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the polymer binder and accompanying glass transition temperature of Matsumoto in order to prevent shrinking and ensures a solidly-fixed state until the transition temperature is reached to provide an excellent level of safety [0030].
Kim discloses a battery separator (a battery separator [Abstract, 0053]). However, Kim is silent to a porosity value. 
Honda discloses a battery separator formed of a composite membrane including a porous resin base material and a heat-resistant porous layer provided on both sides of the porous base material and containing resin particles and an inorganic filler [Abstract], wherein an adhesive porous layer is additionally formed on the composite membrane [0044]. From the viewpoint of mechanical strength, handling properties, and ion permeability, the porosity of the separator is preferably from 30% to 60% 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the porosity property of Honda in order to ensure mechanical strength, handling properties, and ion permeability for the separator [0139]. 
	Considering Claim 11, Kim discloses that the polymeric base comprises a polymeric hydrocarbon (porous base 1 may be polyolefin such as polyethylene [0047]). 
	Considering Claim 12, Kim discloses that the binder comprises polyimide (binding polymer may be polyimide [0045]).
	Considering Claim 13, Kim discloses that the binder is less than about 30 wt% of the intermediate layer (binding polymer is 0.01 to 1 wt% of organic-inorganic hybrid coating layer [0046]). 
Considering Claims 14-16, the combined teachings of Kim, Matsumoto, and Honda are as applied in claims 1 and 10. Honda discloses a battery separator formed of a composite membrane including a porous resin base material and a heat-resistant porous layer provided on both sides of the porous base material and containing resin particles and an inorganic filler [Abstract], wherein an adhesive porous layer is additionally formed on the composite membrane [0044]. In view of good balance between the mechanical strength and the ion permeability, the Gurley value of the separator is preferably from 100 sec/100 cc to 400 sec/100 cc [0140]. Therefore, selecting within this range for a range of 100 sec/100 cc to less than 300 sec/100 cc for achieving the predictable result of optimizing ion permeability while maintaining mechanical strength [0140] would have been obvious to a person of ordinary skill in the art. From the viewpoint of mechanical strength, handling properties, and ion permeability, the porosity of the separator is preferably from 30% to 60% [0139]. Therefore, selecting within this range of about 35% to about 60% for achieving the predictable result of ensuring mechanical strength, handling properties, and ion permeability [0139] would have been obvious to a person of ordinary skill in the art. The thermal shrinkage of the separator after a heat treatment of 150 °C for 30 minutes is 3% or less [0032] or less than 2% or less in order to maintaining a high shape stability wherein short circuits are less likely to occur even when exposed to high temperatures [0143]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the air permeability property, porosity property, and thermal shrinkage property of Honda in order to provide good balance between mechanical strength, handling properties, and ion permeability [0139, 0140] while maintaining a high shape stability wherein short circuits are less likely to occur even when exposed to high temperatures [0143].
	Considering Claim 17, Kim discloses an energy storage device (lithium secondary battery [0053, Figure 5]) comprising:
a cathode (positive electrode 114 [0053, Figure 5]) including a cathode current collector having a cathode active material disposed thereon (positive electrode 114 includes a current collector and a positive active material layer formed on the current collector [0064]); 
an anode (negative electrode 112 [0053, Figure 5]) including an anode current collector having an anode active material disposed thereon (negative electrode 112 includes a current collector and a negative active material layer formed on the current collector [0054]); and 
a separator positioned between the cathode active material and the anode active material (separator 113 is interposed between negative electrode 112 and positive electrode 114 that each have respective active material layers formed thereon [0053, Figure 5]), wherein the separator comprises a polymeric base (separator comprises a porous base 1 [0034, Figure 1] that is a polyolefin [0047]), intermediate layers coupled with each of two opposing sides of the polymeric base (organic-inorganic hybrid coating layers 2 may be disposed on both surfaces of the porous base 1 [0034, 0130]), and adhesive layers coupling the intermediate layers with each of the cathode active material and the anode active material (pattern coating layer 3 disposed on surface of organic-inorganic hybrid coating layer [0034] to provide adhesion between separator and electrode [0043], double-coated separator [0034, 0130] interposed on both electrodes [0053]), and wherein the intermediate layers include a ceramic incorporated within a binder (organic-inorganic hybrid coating layer includes ceramic particles bound by a polymer [0044-0046]). 
Kim discloses that any suitable polymer combination that forms an organic-inorganic hybrid coating layer together with the ceramic may be used [0045]. However, Kim is silent to a binder characterized by a glass transition temperature between about 160 °C and about 300 °C. 
Matsumoto discloses a battery [Abstract] comprising a heat-resistant porous film capable of serving as a separator material [Abstract]. The film contains fine particles and a polymer binder having a glass transition temperature of 150 °C or higher [0017, claim 2]. The fine particles may be inorganic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the polymer binder and accompanying glass transition temperature of Matsumoto in order to prevent shrinking and ensures a solidly-fixed state until the transition temperature is reached to provide an excellent level of safety [0030].
Kim discloses a battery separator (a battery separator [Abstract, 0053]). However, Kim is silent to a value of air permeability. 
Honda discloses a battery separator formed of a composite membrane including a porous resin base material and a heat-resistant porous layer provided on both sides of the porous base material and containing resin particles and an inorganic filler [Abstract], wherein an adhesive porous layer is additionally formed on the composite membrane [0044]. In view of good balance between the mechanical strength and the ion permeability, the Gurley value of the separator is preferably from 100 sec/100 cc to 400 sec/100 cc [0140]. Therefore, selecting within this range for a range of 100 sec/100 cc to less than 300 sec/100 cc for achieving the predictable result of optimizing ion permeability while maintaining mechanical strength [0140] would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Kim with the air permeability property of Honda in order to provide a good balance between mechanical strength and ion permeability for the separator [0140]. 
	Considering Claim 19, Kim discloses that the binder comprises polyimide (binding polymer may be polyimide [0045]). 	 
Considering Claim 20, Kim discloses adhesive layers coupling the intermediate layers with each of the cathode active material and the anode active material (pattern coating layer 3 disposed on surface of organic-inorganic hybrid coating layer [0034] to provide adhesion between separator and electrode [0043], double-coated separator [0034, 0130] interposed on both electrodes [0053]). Because the coating layer may use various polymer combinations to achieve the characteristic of water-base dispersion [0041], selecting different polymer combinations for the two adhesives to achieve the predicted result of water-base dispersion would have been obvious to a person of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725